—Appeal by defendant from a judgment of the County Court, Westchester County (Marlow, J.), rendered May 16, 1984, convicting him of criminal trespass in the second degree and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Contrary to defendant’s contention, his guilt was proven beyond a reasonable doubt. The fact that defendant’s guilt was, in part, established by circumstantial evidence does not alter the burden of proof borne by the People (see, People v Barnes, 50 NY2d 375). Finally, the sentence imposed was not unduly harsh under the circumstances of this case. Mollen, P. J., Thompson, Brown and Lawrence, JJ., concur.